Citation Nr: 0118361	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  98-20 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to August 25, 1997, 
for the assignment of a 20 percent rating for residuals of a 
gunshot wound of the left foot, with a fracture of the second 
metatarsal bone and traumatic arthritis of the left ankle, to 
include the issue of clear and unmistakable error in a rating 
decision of March 12, 1990, that reduced the evaluation for 
such disability from 20 percent to 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, denying entitlement to an earlier 
effective date for the assignment of a 20 percent rating for 
residuals of a gunshot wound of the left foot.  This matter 
was most recently before the Board of Veteran's Appeals 
(Board) in January 2000, when it was remanded to the RO for a 
full adjudication of the issue presented, particularly with 
respect to the question of whether there was clear and 
unmistakable error (CUE) in a rating decision of March 12, 
1990 that reduced the rating for the veteran's service-
connected residuals of a gunshot wound of the left foot from 
20 to 10 percent.

The Board also notes that the veteran, in his VA Form 9, 
Appeal to the Board of Veterans' Appeals, requested both an 
RO and a travel board hearing.  In a January 1999 statement, 
the veteran indicated that he wished to appear at only a 
personal hearing before the RO's hearing officer (HO).  The 
veteran also testified during his March 1999 hearing before 
the HO that the RO hearing fully satisfied his request for a 
hearing.  Accordingly, the Board finds the veteran's request 
for a travel board hearing to have been withdrawn.  See 38 
C.F.R. § 20.704 (2000).

While this appeal has been pending, the veteran has initiated 
claims for service connection for scars of the foot and ankle 
and for arthritis of the foot, ankle, left knee, and back, 
secondary to his service-connected residuals of a gunshot 
wound of the left foot, as well as a claim for an increased 
rating for residuals of a gunshot wound of the left foot.  
Such matters were referred by the Board to the RO for 
consideration in its January 2000 remand.  On remand, it is 
noted that by rating decision, statement of the case (SOC), 
or supplemental statement of the case (SSOC), entered as of 
March 2000 and thereafter, the RO adjudicated as not well 
grounded the veteran's claims of entitlement to service 
connection for a left hip disorder and scars of the left foot 
and ankle, both secondary to service-connected residuals of a 
gunshot wound of the left foot; found that new and material 
evidence had not been presented to reopen a previously denied 
claim for service connection for a left knee disorder, to 
include as secondary to the service-connected residuals of a 
gunshot wound of the left foot; and denied the claim for 
increase for a rating in excess of 20 percent for the 
residuals of a gunshot wound of the left foot.  An SOC and an 
SSOC was provided to the veteran and his representative as to 
each such issue.  There is no basis for a remand of such 
issues to the RO pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999), and although the veteran's representative in his 
brief submitted directly to the Board in May 2001 indicates a 
desire to have the Board review the merits of the 
aforementioned issues, excepting the claim for increase, such 
issues are not within the Board's jurisdiction in the absence 
of a timely filed substantive appeal.  However, the veteran 
is hereby notified of his right to have those claims denied 
by the RO in March 2000 as not well grounded readjudicated 
pursuant to a recent change in the law, specifically, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  The RO in its rating decision of March 12, 1990, reducing 
from 20 to 10 percent the rating assigned for the veteran's 
service-connected residuals of a gunshot wound of the left 
foot, with a fracture of the second metatarsal bone and 
traumatic arthritis of the left ankle as of June 1, 1990, 
failed to consider or apply the provisions of 38 C.F.R. 
§ 3.344 and such failure constitutes CUE; an appeal of such 
rating decision was not perfected within the time limits 
prescribed by law.

2.  In light of the finding of CUE in the RO's rating 
decision of March 12, 1990, reducing from 20 to 10 percent 
the rating assigned for the veteran's service-connected 
residuals of a gunshot wound of the left foot, with a 
fracture of the second metatarsal bone and traumatic 
arthritis of the left ankle, the issue of an earlier 
effective date for a 20 percent rating for such disorder is 
rendered moot.


CONCLUSIONS OF LAW

1.  Restoration of a 20 percent rating for the veteran's 
service-connected residuals of a gunshot wound of the left 
foot, with a fracture of the second metatarsal bone and 
traumatic arthritis of the left ankle, is warranted based on 
a showing of CUE in the RO's rating decision of March 12, 
1990.  38 U.S.C.A. § 4005 (West 1976); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §3.105 (1989).

2.  In light of the foregoing conclusion of law, the Board is 
without jurisdiction to consider the issue of the veteran's 
entitlement to an earlier effective date for the assignment 
of a 20 percent rating for the veteran's service-connected 
residuals of a gunshot wound of the left foot, with a 
fracture of the second metatarsal bone and traumatic 
arthritis of the left ankle.  38 U.S.C.A. §§ 7103, 7104 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
It is noted that, in its January 2000 remand, the Board 
requested that the RO fully adjudicate the issue of the 
veteran's entitlement to an earlier effective date for the 
assignment of a 20 percent rating for his service-connected 
residuals of a gunshot wound of the left foot, to include the 
issue of CUE in the rating decision of March 12, 1990, that 
reduced the evaluation for such disability from 20 to 10 
percent.  Upon return of the case to the Board, it is noted 
that this action was fully accomplished so as to permit the 
Board to address the merits of the effective date and 
intertwined CUE issues.

It is also significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  Here, the veteran has been fully informed of the 
requirements of claims for an earlier effective date and for 
CUE through prior actions of the RO and the Board.  This is a 
case in which the laws and regulations, as opposed to the 
facts, govern its disposition and inasmuch as a favorable 
disposition is herein reached as to the issues presented, 
further development for VCAA is deemed to be unnecessary.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As well, VA has a 
duty under the VCAA to assist the veteran in obtaining 
evidence necessary to substantiate his claim, but in this 
instance all evidence needed to adjudicate the matters 
presented is now of record.  Based on the foregoing, no 
prejudice to the veteran is shown to result in the Board's 
adjudication of the merits of the issues on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran and, as such, further development 
requiring expenditure of VA resources is not warranted.  

In terms of the law and regulations governing the assignment 
of an effective date for a rating, it is noted that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); see 38 C.F.R. § 3.400 
(2000).

The effective date for a grant of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within the one-year period from such 
date; otherwise the earliest effective date assignable is the 
date of receipt of the claim for increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In this instance, the veteran challenges the effective date 
of August 25, 1997, assigned in May 1998 by the RO for a 20 
percent rating for service-connected residuals of a gunshot 
wound of the left foot and argues that the effective date 
should be modified to the date of an erroneous rating 
reduction effectuated by the RO in its decision of March 12, 
1990.  Among the arguments set forth are that the RO's 
actions in March 1990 were principally the result of 
erroneous and unsubstantiated information furnished by the 
veteran's former business partner, and that the reduction was 
effected in contravention of 38 C.F.R. § 3.344, on the basis 
of a single, albeit flawed, medical examination by VA and 
without due regard to the veteran's pain and associated 
functional loss.  

The record reflects that service connection for residuals of 
a gunshot wound of the left foot with a fracture of the 
second metatarsal was established by the RO in Huntington, 
West Virginia, in a rating decision of June 1979.  At that 
time, a 20 percent rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, effective from March 5, 1979.  
Such decision was entered on the basis of service medical 
records and a VA medical examination in May 1979.  Following 
notice to the veteran of the action taken, no appeal was 
entered.

With the exception of a period in which a temporary total 
rating was assigned under 38 C.F.R. § 4.30 from April 21, 
1983, to June 30, 1983, the 20 percent schedular evaluation 
initially assigned from March 1979 thereafter remained in 
effect in the years thereafter.  It is also of note that the 
Board in a decision of December 1989 denied entitlement of 
the veteran to a rating in excess of 20 percent for the 
disability in question.

Although not considered by the Board in its decision of 
December 1989, the RO received in July 1989 an assortment of 
VA treatment records compiled from 1987 to 1989, as well as a 
VA Form 119, Report of Contact, dated in October 1989, 
wherein a third party indicated that the veteran was working 
as a referee for basketball games two times weekly, that he 
had bragged about wearing a leg brace only when reporting for 
VA medical examinations, and that he had stated that he gave 
his medication which had been provided to him by VA for 
treatment of his service-connected disabilities to family 
members.  In February 1990, the veteran was advised by the RO 
in Louisville, Kentucky that arrangements were being made to 
afford him a physical examination to determine whether his 
disability had improved.  Such examination followed in 
February 1990.

By a rating decision of March 12, 1990, the Louisville RO 
under the stated jurisdiction of an informal claim determined 
that not more than a 10 percent rating was for assignment for 
the veteran's service-connected residuals of a gunshot wound 
of the left foot and it reduced the evaluation therefor from 
20 to 10 percent, effective from June 1, 1990.  In subsequent 
correspondence, dated March 15, 1990, the RO advised the 
veteran of its proposal to reduce his compensation payment on 
June 1, 1990, based on evidence that his residuals of a 
gunshot wound of the left foot had improved.  A notice of 
disagreement with the RO's March 1990 action was received by 
the RO on May 1, 1990.  In correspondence, dated July 2, 
1990, the RO advised the veteran of the reduction in his 
compensation benefits, and on the following day mailed to him 
a statement of the case as to the styled issue of entitlement 
to an increased evaluation for service-connected left ankle 
disability, currently evaluated as 10 percent disabling.  
None of the foregoing documents furnished by the RO to the 
veteran in any way reference the provisions of 38 C.F.R. 
§ 3.344 or its applicability to the facts presented.

Previous determinations by an agency of original jurisdiction 
which are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C. § 4005 
(West 1976); 38 C.F.R. §§ 3.104(a), 3.105(a) (1989).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1)  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  

Error in this matter is assigned by the veteran on multiple 
grounds, sone of which are insufficient to raise a claim for 
CUE.  The assertion that the RO was improperly biased by the 
account of a third party as to the veteran's reported actions 
and statements is a speculative one.  There has been no 
showing that such report had it not been presented to the RO 
would have manifestly changed the outcome of the March 1990 
determination.  Similarly, the veteran's contentions as to 
the interpretation of the medical evidence then of record or 
its adequacy are not sufficient to give rise to a CUE claim.  
It is of note that any breach by VA of its duty-to-assist 
obligation, such as a perceived failure to undertake actions 
to confirm or deny the allegations offered, cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete record rather than an incorrect one.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  

It is nevertheless evident that the March 1990 reduction was 
effected without regard to 38 C.F.R. § 3.344, nor was the 
veteran ever furnished notice of such provision or its impact 
under the facts herein at issue in any written document 
provided to him by VA.  No question is presented as to the 
applicability of 38 C.F.R. § 3.344 with respect to the 
reduction of the veteran's 20 percent schedular rating for 
his service-connected gunshot wound residuals of the left 
foot, such rating being shown to have remained in effect for 
a period of well in excess of five years.  38 C.F.R. 
§ 3.344(c); see Brown v. Brown, 5 Vet. App. 413, 418-19 
(1993).  

That regulation mandates that, among other things, any 
reduction of a rating that has remained in effect for at 
least 5 years be accomplished only upon a review of the 
entire record of examinations and the medical-industrial 
history so as to ensure that the examination utilized for the 
reduction is at least as full and complete as the examination 
that led to the assignment of the original rating.  Also, 
such regulation necessitates a finding as to whether the 
disorder in question is one that is subject to temporary or 
episodic improvement and, if so, any reduction in the rating 
cannot be effected on the basis of any one examination, 
unless all of the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
As well, ratings on account of diseases which become 
comparatively symptom free after prolonged rest will not be 
reduced under 38 C.F.R. § 3.344 on examinations reflecting 
bedrest.  Moreover, such regulation further requires, even 
upon a showing of material improvement, that the evidence 
presented makes it reasonably certain that such improvement 
will be maintained under the ordinary conditions of life.  

The effect of the RO's failure to consider and apply the 
applicable regulation governing rating reductions is to void 
ab initio the RO's reduction action of March 1990 and to 
compel the Board to set it aside as not in accordance with 
law.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992) 
(citing Browder v. Derwinski, 1 Vet. App. 204, 205 (1991)); 
see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens 
v. Brown, 7 Vet. App. 320, 324 (1995).  As there is no 
indication that the RO considered the provisions of 38 C.F.R. 
§ 3.344 in reducing the veteran's rating for his residuals of 
a gunshot wound of the left foot, and as there was no finding 
that material improvement had been shown or, if it was 
established, that it was attained under the ordinary 
conditions of life, the 20 percent rating must be restored.  
The RO's failure to demonstrate that material improvement in 
the veteran's disability was attained under the ordinary 
conditions of life cannot be cured by subsequent examination 
or action by VA.  See Dofflemyer, 2 Vet. App. at 282, citing 
Bentley v. Derwinski, 1 Vet. App. 28 (1990).  Rather, the 
Board must look only to the evidence of record at the time of 
the reduction, and determine whether that action was 
appropriate.  

The Board does not herein reach any other question presented 
by this CUE claim, including whether the reduction at issue 
was effectuated in compliance with the provisions of 
38 C.F.R. § 3.105(e), in the absence of any rating action 
finalizing the "proposed" reduction in March 1990; or 
whether material improvement was achieved during the relevant 
time frame under the ordinary conditions of life.  Any 
subsequent action taken to reduce the veteran's rating must 
be in accord with the facts then presented and the governing 
legal criteria.

Given that the RO's reduction action of March 12, 1990 was in 
error, the 20 percent rating for disability in question is 
restored, effective from June 1, 1990.  By virtue of such 
action, the 20 percent rating remained continuously in effect 
(with the exception of a brief period in which a temporary 
total rating was in place) from the effective date of the 
grant of service connection for the disability at issue, 
March 5, 1979, to the present.  Such action effectively 
renders moot the issue of the veteran's entitlement to an 
earlier effective date for a 20 percent rating for residuals 
of a gunshot wound of the left foot and the Board must 
dismiss that matter in the absence of appellate jurisdiction.  


ORDER

Restoration of a 20 percent rating for residuals of a gunshot 
wound of the left foot with a fracture of the second 
metatarsal and ankle disability, based on the presence of CUE 
in the RO's rating decision of March 12, 1990, is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.  The issue of the veteran's entitlement to 
an effective date earlier than August 25, 1997, for a 20 
percent rating for residuals of a gunshot wound of the left 
foot, with a fracture of the second metatarsal and ankle 
disability, is dismissed.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

